1

2

3

4

5

6
                             UNITED STATES DISTRICT COURT
7
                                    DISTRICT OF NEVADA
8
                                              ***
9
     BRENT MORRIS,                                  Case No. 3:14-cv-00372-LRH-WGC
10
                                     Petitioner, ORDER
11         v.
12   RENEE BAKER, et al.,
13                               Respondents.
14
           On July 25, 2018, the Court administratively closed this action while petitioner
15
     exhausted his unexhausted claims in state court. (ECF No. 61). Petitioner has completed
16
     his state court proceedings and now moves to re-open these federal habeas proceedings.
17
     (ECF No. 67). Respondents do not oppose. (ECF No. 68).
18
           IT IS THEREFORE ORDERED that petitioner’s motion to reopen this action (ECF
19
     No. 67) is GRANTED.
20
           IT IS FURTHER ORDERED that, as the stay is lifted by this order, the Clerk shall
21
     REOPEN THE FILE in this action.
22
           IT IS FURTHER ORDERED that respondents shall have sixty days to answer, or
23
     otherwise respond to, the amended petition for writ of habeas corpus in this case.
24
           IT IS FURTHER ORDERED that petitioner shall have sixty days following service
25

26                                              1

27

28
1    of the answer to file and serve a reply brief. If a dispositive motion is filed, the parties

2    shall brief the motion in accordance with Local Rule 7-2.

3           IT IS FURTHER ORDERED that, in any answer filed on the merits, respondents

4    shall specifically cite to and address the applicable state court written decision and state

5    court record materials, if any, regarding each claim within the response as to that claim.

6           IT IS FURTHER ORDERED that any further state court record and related exhibits

7    filed herein shall be filed with a separate index of exhibits identifying the exhibits by

8    number. The CM/ECF attachments that are filed further shall be identified by the number

9    or numbers of the exhibits in the attachment. If the exhibits filed will span more than one

10   ECF Number in the record, the first document under each successive ECF Number shall

11   be either another copy of the index, a volume cover page, or some other document

12   serving as a filler, so that each exhibit under the ECF Number thereafter will be listed

13   under an attachment number (i.e., Attachment 1, 2, etc.).

14          IT IS FURTHER ORDERED that the hard copy of any exhibits filed by either

15   counsel shall be delivered -- for this case -- to the Las Vegas Clerk's Office.

16          DATED this 28th day of May, 2019.

17
18                                                    LARRY R. HICKS
                                                      UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26                                                2

27

28
